United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-1359
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                             Koda Alshawn Coats

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
             for the Western District of Missouri - Jefferson City
                               ____________

                         Submitted: January 11, 2022
                            Filed: May 4, 2022
                              [Unpublished]
                              ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.
       Koda Alshawn Coats is currently serving a prison sentence for a drug
trafficking offense. His sentence was reduced by the district court1 pursuant to § 404
of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018). On
appeal, Coats argues that the court erred by not reducing his sentence to time served.
We affirm.

                                   I. Background
       In 2009, Coats was charged with 20 counts related to a drug trafficking
conspiracy, including possession with intent to distribute five grams or more of
cocaine base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). The government
filed an information pursuant to 21 U.S.C. § 851 that increased Coats’s statutory
range of punishment for this charge to ten years’ to life imprisonment based on his
having a prior felony drug conviction. Coats pleaded guilty pursuant to a written plea
agreement wherein he agreed not to object to the characterization of his offense as
involving an amount of drugs that resulted in a base offense level of 32 under the
Sentencing Guidelines. The remaining counts were dismissed.

       Coats’s original presentence report (PSR) attributed 500 grams of cocaine base
to his offense, which translates to a base offense level of 34. It also placed him in a
criminal history category of VI. He objected to a base level of greater than 32. The
government did not oppose, and the district court sustained his objection. In
consequence, his final offense level, after other enhancements and a reduction for
acceptance of responsibility, was 31, which, when combined with Coats’s criminal
history category of VI, resulted in a Guidelines range of 188 to 235 months’
imprisonment.




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-
        The court imposed a within-range 220-month sentence of imprisonment and
8 years’ supervised release. In 2017, his sentence was reduced pursuant to a
retroactive guideline amendment. Coats sought reductions to his sentence through,
first, Guidelines Amendment 750 and second, Guidelines Amendment 782. The court
denied his first motion (as to Amendment 750) and granted his second motion (as to
Amendment 782) based on the parties’ agreement to a reduction. By agreement of the
parties, his total offense level was reduced to 29 and his Guidelines range to 151 to
188 months’ imprisonment. His sentence was accordingly reduced to 176 months’
imprisonment plus 6 years’ supervised release.

       The First Step Act became law in 2018. Section 404 of the First Step Act made
retroactive §§ 2 and 3 of the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124
Stat. 2372 (2010). Section 2 of the Fair Sentencing Act increased the threshold
quantity of crack cocaine for statutory sentencing ranges in § 841(b)(1)(A)(iii) from
50 grams to 280 grams and in § 841(b)(1)(B)(iii) from 5 grams to 28 grams. Under
§ 404(b) of the First Step Act, “[a] court that imposed a sentence for a covered
offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair
Sentencing Act . . . were in effect at the time the covered offense was committed.” A
“covered offense” is defined in § 404(a) as “a violation of a Federal criminal statute,
the statutory penalties for which were modified by section 2 or 3 of the Fair
Sentencing Act of 2010 . . . , that was committed before August 3, 2010.”

       In 2019, Coats filed a motion seeking a sentence reduction under § 404 of the
First Step Act. The district court found his offense to be a “covered offense” under
the Act and ordered an addendum to his PSR that would detail his progress while in
custody. The addendum explained that Coats’s Guidelines range remained 151 to 188
months’ imprisonment, although his statutory range of imprisonment changed from
20 years to life in prison to no more than 30 years’ imprisonment with no mandatory
minimum. The PSR also stated that, while in custody, Coats completed the drug
education, release, and financial responsibility programs and took GED classes, but

                                         -3-
he declined to participate in the Residential Drug Abuse Program. Coats also incurred
four conduct violations: (1) refusing to obey an order and interfering with count
(2018); (2) possession of a hazardous tool (2012); (3) fighting (2012); and (4)
possession of a dangerous weapon and refusing to obey an order (2011).

       Coats requested that his sentence be reduced to time served. Coats argued that
his reduction under Amendment 782 should not limit the court because Guidelines
amendments typically lead to proportional reductions. Coats also presented a letter
to the court and a record of his progress while in custody for the court to consider.
The government opposed his request, arguing that the court should not further reduce
Coats’s sentence. The government emphasized that (1) Coats’s sentence had already
been reduced under Amendment 782, which addressed the disparate treatment
between crack and powder cocaine; and (2) his conduct, both before and during his
incarceration, did not warrant a further reduction.

      At his First Step Act motion resentencing hearing, the district court rejected
Coats’s request to reduce his sentence to time served, but it did reduce his sentence
from 176 months to 167 months’ imprisonment.

                                      II. Discussion
       Coats argues that the district court inadequately explained its reasoning for his
sentence. This is a claim of procedural error. See United States v. Godfrey, 863 F.3d
1088, 1094–95 (8th Cir. 2017). As Coats did not raise this claim before the district
court, he forfeited it, and we therefore review for plain error. See id. at 1098 (claim
that the district court failed to explain its sentence reviewed for plain error when not
objected to below); Fed. R. Crim. P. 52(b).

       This standard requires the defendant to show an “(1) error, (2) that is plain, and
(3) that affects substantial rights. If all three conditions are met, [the court] may then
exercise its discretion to notice a forfeited error, but only if (4) the error seriously

                                           -4-
affects the fairness, integrity, or public reputation of judicial proceedings.” United
States v. Pirani, 406 F.3d 543, 550 (8th Cir. 2005) (en banc) (quoting Johnson v.
United States, 520 U.S. 461, 466–67 (1997)). “An error affects a substantial right if
the error was prejudicial, but an error is prejudicial in the sentencing context only if
there is a reasonable probability that the defendant would have received a lighter
sentence but for the error.” United States v. Grimes, 702 F.3d 460, 470 (8th Cir.
2012) (internal quotation marks omitted).

       Coats argues that the district court procedurally erred by failing to justify its
reduction of his sentence on the basis of one or more factors in 18 U.S.C. § 3553(a).
However, we have repeatedly held that § 404 of the First Step Act “does not mandate
that district courts analyze the section 3553 factors for a permissive reduction in
sentence.” United States v. Moore, 963 F.3d 725, 727 (8th Cir. 2020); see also United
States v. Holder, 981 F.3d 647, 650 (8th Cir. 2020) (same); United States v. Booker,
974 F.3d 869, 871 (8th Cir. 2020) (same); United States v. Hoskins, 973 F.3d 918,
921 (8th Cir. 2020) (same); United States v. Meeks, 971 F.3d 830, 833 (8th Cir. 2020)
(same).

       Courts have considerable discretion to determine whether to reduce a sentence
pursuant to the First Step Act. See United States v. McDonald, 944 F.3d 769, 772 (8th
Cir. 2019) (explaining courts’ approach to considering a motion seeking a sentence
reduction under the First Step Act). Indeed, § 404(b) of the Act provides that a district
court “may” reduce a sentence, and § 404(c) clarifies that “[n]othing in this section
shall be construed to require a court to reduce any sentence pursuant to this section.”
Thus, “Section 404 is permissive,” permitting but not requiring courts to issue
sentence reductions. Moore, 963 F.3d at 727. Although a district court “shall
consider” the § 3553(a) factors in its initial imposition of a sentence, “[t]here is no
such mandate in Section 404 of the First Step Act.” Hoskins, 973 F.3d at 921.




                                          -5-
       Coats argues that the district court erred by failing to give proper weight to his
rehabilitative progress. While “[a] district court ‘may consider evidence of a
defendant’s postsentencing rehabilitation at resentencing,’” the court “need not adjust
a sentence based on rehabilitation.” United States v. Williams, 943 F.3d 841, 844 (8th
Cir. 2019) (quoting Pepper v. United States, 562 U.S. 476, 504 (2011)). Hence, this
argument fails.

       Coats also argues that the district court should be reversed because it did not
preside at his original sentencing in 2010. For this argument, he relies upon United
States v. Clark, where we affirmed a district court’s modification of a defendant’s
sentence pursuant to 18 U.S.C. § 3582, in part, because the district court that presided
at the defendant’s jury trial and initial sentencing “was intimately familiar with the
facts and arguments” at issue in the case. 563 F.3d 722, 725 (8th Cir. 2009).
However, our willingness to show appropriate deference to a district court’s
familiarity with the facts due to its having presided does not require us to infer a
district court’s lack of familiarity when it has not, much less to reverse on that basis.
This is all the more true given the high bar imposed by the plain-error standard.

      Coats refers as well to United States v. Michael, in which we reversed a
revocation sentence, noting that the presiding judge at revocation was not the original
sentencing judge, because the record failed to show that the court was familiar with
defendant’s “unique circumstances and characteristics.” 909 F.3d 990, 995 (8th Cir.
2018) (per curiam). Here, however, Coats does not point to any comparable “unique
circumstances and characteristics” of his own that the court overlooked and that
would necessitate a greater sentence reduction than what he received.

      Finally, Coats cannot prove the third prong of plain-error review as he has not
convinced us “that a more detailed explanation would have resulted in a lighter
sentence.” United States v. Chavarria-Ortiz, 828 F.3d 668, 671 (8th Cir. 2016). The
court was briefed on the relevant facts and heard the pertinent arguments, which

                                          -6-
substantially covered the § 3553(a) factors. We are not persuaded that a different
outcome would have resulted had the court explicitly referenced those factors in its
reasoning.

                                 III. Conclusion
      Accordingly, we affirm the district court.
                     ______________________________




                                        -7-